Exhibit 10.49

 

THIRD AMENDMENT TO LEASE

 

THIS AMENDMENT is made this 20  day of August, 2008 by and between CLINTON BASE
COMPANY, LLC, a limited liability company whose address for the purpose of this
Amendment is 1003 31st Avenue, Camanche, IA 52730 (hereinafter called
“Landlord”) and MOULDED FIBRE TECHNOLOGY, INC., a corporation whose address for
the purpose of this Amendment is 1521 Windsor Drive, Clinton, IA 52732
(hereinafter called “Tenant”).

 

WHEREAS, Landlord and Tenant entered into and executed a lease dated as of
March 11, 2004, as amended by an Amendment to Lease Agreement dated April 6,
2005, and as amended by an Amendment to Lease Agreement dated May 19, 2004
(hereinafter collectively referred to as the “lease”) for the premises as more
particularly described therein;

 

WHEREAS, Landlord and Tenant mutually desire to amend the lease to expand the
improvements of premises described therein, as more specifically stated below;

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and of
ONE DOLLAR and other good and valuable consideration. Landlord and Tenant agree
to amend and do hereby amend the lease, effective as of August 1, 2008, as
follows:

 

1.             Section 41 of the lease is deleted in its entirety and replaced
with the following:

 

Condition of Premises/Landlord’s Construction. A Ceco metal building (known as
“Building No. 3”) and two “runways” have been constructed by Landlord and/or
Payne & Associates, Inc. upon the demised premises and accepted by Tenant. The
existing building (i.e., Building No. 3) contains 30,000 square feet (or more)
and the two runways contain 2,080 square feet (or more) (for a total of 32,080
square feet or more). The ‘“runways” for “Building No. 3” are connected to
“Building No. 2”.

 

Landlord (and/or Payne & Associates, Inc.) shall complete a 30,000 square foot
addition on the easterly side of Building No. 3, which addition is approximately
shown as “New Building” on a plan attached hereto as Exhibit A. The New Building
shall be a Ceco metal building with components and construction to be
substantially identical to those of the existing Building No. 3  (except that it
will not include any “runways”), constructed in a “mirror image” fashion, and
including components and related improvements listed on Exhibit B attached
hereto (“Landlord’s Construction”).

 

Landlord covenants to complete the New Building and associated access way,
parking, loading drive, and landscaping (i.e., “Landlord’s Construction”) and
deliver them to Tenant with a certificate of occupancy (temporary or final), and
subject to only minor matters, if any (to be noted on a written punch list,
pertaining  to the immediately aforementioned matters in Exhibit B attached
hereto, jointly prepared by the parties pursuant to a walk-through inspection of
the premises by their representatives, with the process of completing the
matters identified on the

 

--------------------------------------------------------------------------------


 

said punch list, if applicable, not materially interfering with Tenant’s
occupation of the premises for the conduct of its business), no later than 12:00
noon on December 1, 2008.

 

In the event that a certificate of occupancy (temporary or final) is not issued
by 12:00 noon on  December 1, 2008, rent (for that portion of monthly rent
attributable to the New Building only) shall abate until such certificate of
occupancy (temporary or final) is issued, except where Landlord’s delay in this
regard is a result of Tenant’s interference or other fault, or matters beyond
Landlord’s reasonable control.

 

If Tenant has not delivered the punch list to Landlord within thirty (30) days
following delivery of the New Building to Tenant of the certificate of occupancy
(temporary or final), Tenant shall be deemed to have accepted such portion of
the premises as delivered by Landlord and Landlord shall have no further
responsibility for the same.

 

After Tenant’s acceptance and occupancy of the New Building, Landlord will
repair or replace defective parts or components of the New Building which were
supplied or installed by Landlord unless the defective condition was caused by
Tenant’s abuse or failure to maintain the defective part or component.

 

Subject to the foregoing provisions of this Section 41, Tenant acknowledges that
it has examined the premises and accepts the premises “As Is” and in its present
condition. Subject to Landlord’s Construction, Landlord makes no representation
or warranty whatsoever, express or implied, concerning the fitness or
suitability of the premises for the conduct of Tenant’s operations or for any
other reason and Tenant acknowledges that Tenant has made such investigations as
it deems reasonable and necessary with reference to such matters and assumes all
responsibility therefore as the same relate to Tenant’s use and occupancy of the
premises.

 

2.             Section 55 is deleted in its entirety and replaced with the
following:

 

Rental. Tenant agrees to pay Landlord rental for the premises (as expanded by
the New Building) for the remainder of the term set forth herein, as follows:
FIFTEEN THOUSAND SIX HUNDRED SEVENTY EIGHT AND SEVENTY HUNDREDTHS DOLLARS
($15,678.70) per month, in advance, without offset or deduction (except in case
of late delivery of the certificate of occupancy (temporary or final) as
provided in the 4th paragraph of Section 41 above), the first payment becoming
due and payable on the date (the “New Building Commencement Date”) which is
earlier of (a) the date of the issuance of the certificate of occupancy
(temporary or final) referenced in Section 41 above, or (b) the date Tenant
occupies the premises for the conduct of its business (including warehouse
purposes), and the same amount, in advance, without deduction or offset (except
in case of late delivery of the certificate of occupancy (temporary or final) as
provided in the 4th paragraph of Section 41 above), becoming due and payable on
the 1st day of each month thereafter, during the term of this lease. Rent shall
be pro-rated (per diem) for any partial month at the end of the Lease Term.

 

--------------------------------------------------------------------------------


 

Until such time as the foregoing paragraph of  Section 55 becomes effective,
Tenant agrees to pay Landlord as rental for the term set forth herein, as
follows: SEVEN THOUSAND NINE HUNDRED EIGHTY SEVEN AND NINETY TWO  HUNDREDTHS
DOLLARS ($7,987.92) per month, in advance, without offset or deduction, the
first payment becoming due and payable on May 1, 2005, and the same amount, in
advance, without offset or deduction, becoming due and payable on the 1st day of
each month thereafter, during the term of this lease.

 

Tenant shall be entitled to a real estate tax reduction over a period of five
years in accordance with the local industrial revitalization program, whereby
for the 1st, 2nd, 3rd, 4th, and 5th  applicable year, the valuation of the New
Building itself  shall be reduced by 25%, 40%, 55%, 70%, and 85%,
respectively.   Landlord agrees to submit the application for such real estate
tax reduction no later than February 1, 2009 (with the 1st applicable year of
real estate tax reduction then being for fiscal year 2010).

 

3.             The first paragraph of Section 57 of the lease is deleted in its
entirety and replaced with the following:

 

Assignment and Subletting. Any assignment of this lease without the Landlord’s
prior written permission shall, at the option of the Landlord, make the rental
for the balance of the Lease Term due and payable at once. Such written
permission shall not be unreasonably withheld or delayed, and no such permission
shall be required in connection with an assignment to any affiliated entity or
successor to Tenant by merger, consolidation or acquisition of substantially all
of the assets of Tenant; provided, however, that such written permission shall
be required if Tenant is in default after any required notice and the expiration
of any applicable cure period under this lease, and further provided that the
assignee has a tangible net worth, as evidenced by reasonably satisfactory
financial statements delivered to Landlord, at least equal to Tenant’s net worth
immediately before the transfer. Provided that Tenant is not in default after
any required notice and the expiration of any applicable grace period under this
lease, upon ten (10) days prior written notice to Landlord, Tenant may sublet 
any part of the premises provided that Tenant shall remain fully and primarily
liable to Landlord for the payment of rent and the due performance of all tenant
obligations under this lease.

 

4.             Section 52 is amended by adding a second paragraph as follows:

 

Tenant’s Termination of Lease Prior to Possession of New Building. 
Notwithstanding anything to the contrary stated herein, if Tenant, for any or no
reason, terminates the lease after the execution of this Amendment to Lease, but
prior to possession by Tenant of the New Building, Tenant agrees to pay Landlord
the sum of $275,000.00, based, in part, on the dirt work, obtaining of building
materials, and obtaining of building permit.  Termination of this lease shall
include, without limitation, any forfeiture, surrender, or abandonment of this
lease.

 

--------------------------------------------------------------------------------


 

5.             Section 49 is amended by deleting the first sentence of
Section 49 and replacing the said first sentence in its entirety with the
following:

 

Security Deposit. Tenant shall provide a security deposit to Landlord in the sum
of $20,000.00.

 

6.             From and after the date of this Third Amendment to Lease (or, as
appropriate, the New Building Commencement Date), the term “premises” or
“demised premises” shall be deemed to refer to the real property together with
the existing Building No. 3 and the New Building.

 

7.             Except as specifically amended hereby, the lease remains in full
force and effect.

 

EXECUTED as a sealed instrument as of the date first written above.

 

 

TENANT:

 

MOULDED FIBRE

LANDLORD:

CLINTON BASE COMPANY

 

 

TECHNOLOGY, INC.

 

L.L.C.

 

 

 

BY:

/s/ Ronald J. Lataille

 

BY

/s/ Lynn V. Payne

 

Name: Ronald J. Lataille

 

 

Name: Lynn V. Payne

 

Its: Chief Financial Officer

 

 

Its: Member and Manager

 

--------------------------------------------------------------------------------


 

Exhibit B: Landlord’s Construction

 

A. New Building and Grounds

 

· Ceco Metal Warehouse - 30,000 square feet (or more)

· slab on grade approximately same floor elevation as existing Building No.3
(floor height)

· Paved loading access.

· Paved (asphalt), striped parking for eighteen cars (equivalent in quality to
existing parking areas for Tenant’s existing buildings), located approximately
as shown on Exhibit A attached hereto.  The striping of the new paved parking
area shall be at Tenant’s expense and provided by a third party,  not Landlord. 
The new paved parking area shall be approximately 62 feet in width and 90 feet
in length, of which approximately 26 feet of the width shall be on Landlord’s
premises.  Notwithstanding anything to the contrary stated herein, the
installation of the new paved parking area is subject to approval of the
adjacent landowner, Millcreek Investors, L.C. (and if requested by Millcreek
Investors, L.C., or its successor, Landlord  will remove the new paved parking
area situated on the  real estate owned by Millcreek Investors, L.C., or its
successor).

· Lawn areas (all areas disturbed in connection with the construction of the New
Building, including, without limitation, the new paved parking area) to be
graded for proper drainage and seeded (which shall be performed depending on the
weather, but no later than June 30, 2009).

· Concrete sidewalk, approximately 60 feet in length and 4 feet wide.

 

B. Interior Build-out

 

· Lighting - to be augmented to provide 133 % of that in Building No. 3

· Heat

· Sprinklers

· Ventilation

· Three loading docks with levelers, bumpers and door weather seals

· Security lighting

· Roll-up doors

· 120-v outlets on interior of exterior walls of building (similar to Building
No.3)

 

--------------------------------------------------------------------------------